Citation Nr: 0836150	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  00-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder 
characterized as herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Attorney Michael E. Wildhaber


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disorder. 

In a March 2003 decision, the Board reopened the claim of 
entitlement to service connection for a low back disorder, 
characterized as herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine. The Board decided the claim 
and denied entitlement to service connection for a low back 
disorder, characterized as herniated nucleus pulposus and 
degenerative arthritis of the lumbar spine on a de novo 
basis. 

The veteran appealed this decision, which the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded in September 2004. In March 2005 and July 2008, the 
Board remanded the appeal to the RO for further development. 

This case is now ready for appellate review. 


FINDING OF FACT

The evidence is in approximate balance as to indicating that 
the veteran's herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine was incurred during active 
service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine are met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection. 

The veteran is seeking service connection for herniated 
nucleus pulposus and degenerative arthritis of the lumbar 
spine. He contends that while aboard the U.S.S. Everglades, 
he strained his back while working with another crewman to 
move some equipment. He also states that any subsequent 
injuries or complaints regarding his lumbar spine that he had 
after service were caused by that in-service injury.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence as to the claim of service connection for herniated 
nucleus pulposus and degenerative arthritis of the lumbar 
spine is in approximate balance. The Board will therefore 
grant the benefit of the doubt to the veteran under 
applicable law and the claim as to service connection for 
herniated nucleus pulposus lower lumbar left, and 
degenerative arthritis of the spine will be granted. 38 
U.S.C.A  5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b). Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
may be established when arthritis is manifested to a 
compensable degree within one year following service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service. See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records reveal that the veteran was seen in 
April 1965 for back strain. Subsequently, the veteran was 
seen on numerous occasions for back complaints that were 
diagnosed as a cyst located on the coccyx bone. In 
October 1967, he again complained of low back pain when 
sitting for long periods. The low back pain was noted to 
radiate to his right leg. X-ray of the lumbar spine showed 
that there was no radiographic evidence of bone injury or 
disease. The diagnostic impression was muscle spasm. The 
veteran's September 1968 separation examination showed that 
the spine was clinically evaluated as normal.

In a February 1969 VA examination, the veteran's musculo- 
skeletal system was clinically evaluated as normal.

A March 1974 private hospitalization record shows that the 
veteran was admitted with acute low back pain. The veteran 
reported that he experienced this low back pain while laying 
carpet. The discharge diagnosis was herniated nucleus 
pulposus of the left lower lumbar spine.

A November 1981 private hospitalization record notes that the 
veteran had a history of recurrent back problems and 
intermittent pain over the past 3 years dating back to an 
injury on the job in September 1978. The diagnosis was 
degenerative disc disease of L5-S1, with right leg pain.

A January 1982 letter from Dr. S., Jr., shows that the 
veteran was admitted to the hospital in 1981 for chronic low 
back pain. It was noted that he had injured his back in a 
work-related accident one-year prior. Dr. S. stated that in 
reviewing the accident report of January 1980, he felt that 
the veteran could have strained his back during the episode 
and this could possibly cause minimal herniation of the L5 
disc. The veteran was found to have chronic pain syndrome 
from a lumbar injury.

A July 1998 private medical record from Dr. T. shows that the 
veteran was treated for degenerative arthritis of the 
cervical and lumbar spine. Dr. T. stated that the veteran had 
discussed the fact that he had a back injury while he was in 
the Navy, which he stated was documented by the notes that 
the veteran provided showing back complaints in 1965 and 
intermittently afterward.

In an August 2000 letter, Dr. T. stated that after reviewing 
the veteran's service medical records from April 1965 to 
October 1968, it was his opinion that the veteran's low back 
disorder and neck pain are a continuation of the process 
which first manifested itself in April 1965. He further 
stated that this is a disease process which manifested itself 
while the veteran was in the service and has been ongoing, as 
would be consistent with the natural history of degenerative 
disc disease from that time to the last time he treated him 
in July 1998.

In July 2001, the veteran testified at a RO hearing before a 
hearing officer at the RO. The veteran provided testimony 
indicating in part, that his present back complaints are 
identical to those made in service, but they have worsened. 
He maintained that he was aware of the difference between the 
pilonidal cyst and his low back complaints. He stated that 
the pain was intermittent upon service discharge, he did not 
go to the doctor every time he had back pain, but that the 
same pain is now constant. 

In a September 2002 VA examination, the examiner stated that 
she had reviewed the veteran's claims folder and examined the 
veteran. The examiner noted that the veteran injured his back 
in service and continued to complain of pain. However, he re-
injured his back in 1974 and was hospitalized. He reported 
that he worked in construction and stopped working in 1980 
due to his back. The diagnoses were degenerative disc disease 
of the cervical and lumbar spine and history of back strain. 
The examiner stated that she did not associate the 1974 and 
1979 back injuries to the veteran's in-service injury and 
that she did not associate any current back disability to 
this particular injury in the 1960's. The examiner stated 
there was no documented evidence of chronic back problems 
until 14 to 19 years later when the veteran had a work-
related injury.

The veteran has submitted numerous statements and lay 
statements from individuals stating in essence that he had 
back problems as a result of, or after service. To summarize, 
lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). In this regard, the lay statements 
submitted do substantiate the claim that the veteran has had 
continuous complaints of back pain since his release from 
service and to date.

Social Security Administration medical records were obtained 
and associated with the claims folder. These records are 
mostly duplicates of records already associated with the 
claims folder. Those records do show that the veteran did 
make back complaints in connection with his claim for social 
security disability benefits, but provide no evidence 
relative to injury in service. 

Pursuant to the Board's March 2005 remand, the veteran 
underwent VA examination in June 2006 and an August 2006 
addendum was provided to that examination report. In essence, 
the examiner indicated that it was less likely that the 
veteran's inservice back strain is related to his present day 
herniated nucleus pulposus with arthritis of the lumbar 
spine. He provided that there were no objective findings 
linking the veteran's inservice back complaints to his 
present herniated nucleus pulposus with arthritis of the 
lumbar spine. The examiner related that he reviewed the 
veteran's claims file to include EMG, myelography, epidural 
venograms, and CT scan of the lumbar spine. None of these 
tests revealed signs of herniated discs or true low back 
sprain. 

A February 2008 VA addendum also indicated that it was her 
opinion that the objective medical tests after service did 
not show significant spine pathology.

The Board notes that the veteran was treated for back strain 
during service; however, subsequent to service, the medical 
evidence document the veteran's back complaints were related 
to work injuries. Nevertheless, Dr. T. related the veteran's 
current herniated pulposus and degenerative arthritis of the 
lumbar to the back complaints first noted in April 1965 
during service. Dr. T. stated that his opinion was based on 
review the veteran's service medical records, and his 
extensive treatment of the veteran for his back complaints. A 
neurosurgeon, Dr. T. stated that the veteran's low back 
disorder is a continuation of the disease process first 
evidenced in service in 1965. 

In contrast, the September 2002, and June 2006, VA 
examination opinions and addendums of August 2006 and 
February 2008 determined that the veteran's present low back 
complaints were not associated with the veteran's in-service 
injury. They state that the objective medical testing did not 
show evidence of a herniated disc after service. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Dr. T indicates that the veteran's present low 
back disorder is part of a disease process that had its onset 
in service. The VA examiners indicate that there is no 
objective testing evidence that provides a link between the 
present low back complaints and inservice complaints. Because 
a state of relative equipoise has been reached in this case 
as to the veteran's herniated nucleus pulposus and 
degenerative arthritis of the lumbar spine, the benefit of 
the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

Accordingly, the veteran's claim for service connection for 
herniated nucleus pulposus and degenerative arthritis of the 
lumbar spine has been approximated and must be granted.

ORDER

Service connection for herniated nucleus pulposus and 
degenerative arthritis of the lumbar spine is granted. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


